DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note to Applicant:
	Please note that the PG-PUB of this application (US 2021/0060372 A1), includes incorrect Figures. 

Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-19) in the reply filed on 10/26/2022 is acknowledged. As such, claims 1-11 are withdrawn from further consideration as being drawn to a nonelected Group I. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “exercise device” comprising: a “frame” supporting a “handlebar” and a “rotatable member”, a “pair of pedals”, and a “variable resistance device” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the reference number “162” in Fig. 9 is referring to two different parts.   

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a variable resistance device…to control a resistance of the rotatable element to being driven” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the variable resistance device has been considered to be an electromagnetic brake, an electric motor and equivalents thereof (see ¶ [0022] and ¶ [0029] of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stubberud et al. (US 2020/0331440 A1) in view of Luo et al. (US 2019/0106176 A1).
Regarding claim 12, Stubberud teaches an exercise device (bicycle 100) comprising: a frame supporting a handlebar (104) and a rotatable element (wheel 102, please note that a bicycle inherently has a frame supporting the handlebar and the rotatable element/wheel); a pair of pedals coupled to the frame, the pedals to drive the rotatable element (please note that a bicycle inherently has a pair of pedals that drive the rotatable element/wheel); a brake assembly (20) coupled to the handlebar (Fig. 1A), the brake assembly comprising: a hood/main body (24) coupled to the handlebar (Fig. 1A) and defining an internal hood cavity (¶ [0057], since various components such as components of a control unit are within the hood/main body, an internal cavity must exist); a brake lever (22) movably coupled to the hood body (Figs. 11A-11B, abstract); and a transducer/detector, the transducer to generate a transducer output in response to movement of the brake lever, the transducer output corresponding to a current position of the brake lever (abstract, ¶ [0028], ¶ [0048], ¶ [0056]); and a variable resistance device (10) supported by the frame (Fig. 1B, ¶ [0045], the variable resistance device/brake unit (10, interpreted under 112(f), see above and ¶ [0094]-[0095]) is indirectly supported by the frame) to control a resistance of the rotatable element to being driven, the control of the resistance corresponding to the transducer output (¶ [0018]-[0019], ¶ [0028], ¶ [0056], ¶ [0058], ¶ [0063], ¶ [0094]-[0095]).  
Although it is implied that the transducer/detector of Stubberud is disposed within the internal hood/main body cavity (¶ [0056]), Stubberd does not specifically teach such limitation. 
Regarding claim 12, Luo teaches a brake assembly coupled to a handlebar (Figs. 4-5), comprising: a hood body/crank case (11) coupled to the handlebar (Figs. 4-5) and defining an internal hood cavity (within crank case (11)); a brake lever/crank (12) movably coupled to the hood body (11) (¶ [0204], ¶ [0207]); and a transducer/detection device/sensor (13 comprising (132 and 131)), disposed within the internal hood cavity (Figs. 8-9, ¶ [0205]), the transducer to generate a transducer output in response to movement of the brake lever, the transducer output corresponding to a current position of the brake lever (¶ [0205], ¶ [0207], ¶ [0210]-[0215], ¶ [0220], ¶ [0224]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stubberud’s invention such that the transducer is disposed within the internal hood cavity as taught by Luo in order to protect the transducer from potential damage and thereby increase the durability of the device.  

Regarding claim 15, Stubberud in view of Luo teaches wherein the brake assembly further comprises a printed circuit board (PCB) disposed within the internal cavity, the PCB electrically coupled to the transducer (Stubberud: ¶ [0056]-[0057]).
Regarding claim 16, Stubberud in view of Luo teaches wherein the brake assembly further comprises one or more input devices electrically coupled to the PCB (Stubberud: i.e. 246, Fig. 2, ¶ [0086], ¶ [0092]).
Regarding claim 17, Stubberud in view of Luo teaches wherein the one or more input devices comprise at least one of an upshift button, a downshift button, and a control button (Stubberud: control button, i.e. 246, Fig. 2, ¶ [0086], ¶ [0092]).

Regarding claim 19, Stubberud teaches a method of controlling resistance in exercise devices comprising: measuring an output of a transducer/detector, each of the hood/main body (24) and the transducer coupled to a brake lever (22) such that the output of the transducer corresponds to a position of the brake lever (¶ [0028], ¶ [0056]-[0057]); transmitting the output to a computing device/control unit (i.e. control unit of (24)) of an exercise device (100), the exercise device further including a resistance element (10) electronically controllable by the computing device (abstract, ¶ [0028], ¶ [0057]-[0058]); and in response to receiving the output, changing a resistance setting of the resistance element, the resistance setting corresponding to the position of the brake lever (¶ [0018]-[0019], ¶ [0028], ¶ [0056], ¶ [0058], ¶ [0063], ¶ [0094]-[0098]).  
Although it is implied that the transducer/detector of Stubberud is disposed within an internal cavity of a hood/main body (¶ [0056]), Stubberd does not specifically teach such limitation. 
Regarding claim 19, Luo teaches a method of controlling resistance, comprising: measuring an output of a transducer/detecting device/sensor (13 comprising (131 and 132)) disposed within an internal cavity of a hood body/crank case (11) (Figs. 8-9, ¶ [0205]), each of the hood body/crank case and the transducer coupled to a brake lever/crank (12) such that the output of the transducer corresponds to a position of the brake lever (¶ [0205], ¶ [0207], ¶ [0210]-[0215], ¶ [0220], ¶ [0224]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stubberud’s invention such that the transducer is disposed within the internal hood cavity as taught by Luo in order to protect the transducer from potential damage.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stubberud in view of Luo as applied to claim 12 above, and further in view of Staker (US 2003/0051571 A1). 
Stubberud teaches the transducer/detector can be a potentiometer (¶ [0056]). Luo teaches that the transducer/detector can include a linear hall element (¶ [0214]). However, Stubberud in view of Luo is silent about wherein the transducer is a linear potentiometer comprising a slide and the variable output further corresponds to a position of the slide.  
Regarding claim 13, Staker teaches an apparatus wherein a transducer is a linear potentiometer (56) comprising a slide (58) and a variable output further corresponds to a position of the slide (abstract, ¶ [0024]-[0025]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stubberud’s invention/detector in view of Luo wherein the transducer is a linear potentiometer comprising a slide and the variable output further corresponds to a position of the slide as taught by Staker since substituting one type of sensor with another type of sensor would obtain the same predictable result of determining position/displacement while providing accurate measurements. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stubberud in view of Luo as applied to claims 12 and 15-16 above, and further in view of Sarawaturi (US 2019/0300104 A1).
Regarding claim 18, Stubberud in view of Luo teaches wherein the one or more input devices comprises a first set of input devices at least partially disposed within the hood body (Stubberud: i.e. 246, ¶ [0092]) and a second set of input devices, the second set of input devices disposed outside the hood body, coupled to the PCB by a cable (Stubberud: ¶ [0060], the hood/main body (24) can comprise a connection port (241) (which may be a USB or micro USB dock or port) that may be further adapted to receive a connection from external source such as a computer, smartphone, or the like, to configure the settings or to update the control unit of the remote operating lever unit (20). As such, an external source such as a smartphone (which inherently has a set of input devices), being connected via the port (by wire) to the control unit (PCB) of the hood/main body (24), is considered as the second set of input devices that is disposed outside of the hood/main body).
Stubberud in view of Luo is silent about the second set of input devices (i.e. smartphone/external source) being supported by one of the frame and the handlebar.
Regarding claim 18, Saruwatari teaches an external source (70) (having input devices), being supported by one of the frame and the handlebar (Fig. 2, ¶ [0079], 70 is supported on the handlebar (14)). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Stubberud’s invention in view of Luo such that the second set of input devices (i.e. smartphone/external source) is supported by one of the frame and the handlebar as taught by Saruwatari, in order to provide a secure connection of the second set of input devices (i.e. smartphone/external source) to the exercise device while riding to configure the settings and/or perform various updates to the control unit of hood/main body when needed.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 14, neither Stubberud nor Luo and Staker teaches 
wherein the brake assembly further comprises a plunger assembly disposed within the internal hood cavity, the plunger assembly comprising: a housing defining a housing cavity; a plunger disposed within the housing cavity and coupled to the brake lever such that the plunger is translatable within the housing cavity by movement of the brake lever; a guide extending from the plunger and coupled to the slide of the linear potentiometer such that translation of the plunger translates the slide; and a spring disposed within the housing cavity and biasing the plunger such that the brake lever is biased into a rest position. One close prior art, Hujer et al. (US 2016/0055994 A1), teaches a hand actuated transmitter unit, comprising a plunger assembly comprising a housing (46) defining a housing cavity (see Fig. 2), a plunger (48) disposed within the housing cavity and coupled (via 42) to a lever (22) such that the plunger is translatable within the housing cavity by movement of the lever (Figs. 7-9), a detection unit (182 (including 192 and 194)), and a spring (62) disposed within the housing cavity and biasing the plunger such that the lever is biased into a rest position (Fig. 2). However, Hujer does not specifically teach a guide extending from the plunger and coupled to the slide of the linear potentiometer such that translation of the plunger translates the slide. Another close prior art, Hubert et al. (DE 102009039620 A1) teaches a plunger assembly within an internal hood cavity (cavity within 100), comprising a housing (80) defining a housing cavity (Figs. 3-4), a plunger (60 with 51) disposed within the housing cavity and coupled to a lever (30) such that the plunger is translatable within the housing cavity by movement of the lever (Figs. 1-2), a guide (part of 52 that holds 111) extending from the plunger and coupled to a sensor (111 is a magnet that is detected by the hall sensor 112 (see Figs. 1 and 4), and a spring (62) disposed within the housing cavity and biasing the plunger such that the lever is biased into a rest position (Figs. 7-10). However, Hubert is also silent about the guide being coupled to the slide of a linear potentiometer such that translation of the plunger translates the slide.





 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,475,542 B2 to Marioni (pertinent to claim 12), US 2016/0129968 A1 to Meggiolan et al. (pertinent to claim 12), KR 20150095257 A to Kim (pertinent to claim 12), US 2014/0165763 A1 to Harris (pertinent to claims 12, 16-18), DE 202014100854 U1 (pertinent to claims 12 and 14), US 2013/0228405 A1 to Tsai (pertinent to claim 12 and 14), KR 20120031415 A to Yoo (pertinent to claim 12), and US 2011/0048832 A1 to Wismann et al (pertinent to claims 13 and 14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/           Examiner, Art Unit 3784